DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by OKUMURA (US 20190181261).
Regarding claim 1, OKUMURA discloses a semiconductor device comprising: 
a semiconductor substrate of a first conductivity type (n-region 1, see fig 1, para 66), the semiconductor substrate being made of silicon carbide (1 can be SiC, see para 66) and having a cell region (region of the device including at least one transistor cell, see fig 1, 3 and 4, and figure I below) and a peripheral region surrounding a circumference of the cell region (a region surrounding the cell region with at least one transistor in it, see fig 1, 3 and 4 and figure I below), 
wherein the cell region includes: 
a drift layer (n-type layer 2 and 3, see fig 1, 3 and 4, para 49) of the first conductivity type formed over the semiconductor substrate; 
a channel layer of a second conductivity type (p-type regions 6, see fig 1, para 50) opposite to the first conductivity type formed over the drift layer; 
a source region formed over the channel layer (n-type region 8, see fig 1, para 50); 
a trench (trench 21a, see fig 1, para 52) penetrating the channel layer to reach the drift layer and contacting the source region; 
a gate dielectric film (fig 1, 9a, para 52) formed over an inner wall of the trench (9a is on a sidewall of trench 21a, see fig 1); 
a gate electrode (fig 1, 10a, para 53) embedded in trench; and 
a first semiconductor region of the second conductivity type (p-type region 4a, see fig 1, para 54) formed in a position in the drift layer below the trench (4a is below the trench 21a, see fig 1), 
wherein the peripheral region includes: 
a second semiconductor region of the second conductivity type (p-type region 42a, see fig 1, para 56) formed in a position in the drift layer, 
wherein the trench, the first semiconductor region and the second semiconductor region extend in a first direction in a plan view (the trench 21a containing 9a and 10a and the regions 4a and 42a extend in the vertical direction in overhead view, see figs 3-4),
wherein a width of the first semiconductor region in a second direction intersecting with the first direction is different from a width of the second semiconductor region in the second direction (the width W1 of 4a can be different from the width W2 of 42a, see para 56).
Regarding claim 2, OKUMURA discloses the semiconductor device according to claim 1, wherein the second semiconductor region is formed in a same layer as the first semiconductor region (4a and 42a are both formed in layer 3, see fig 1).
Regarding claim 3, OKUMURA discloses the semiconductor device according to claim 2, wherein the width of the second semiconductor region in the second direction is smaller than the width of the first semiconductor region in the second direction (W2 can be smaller than W1, see para 56).
Regarding claim 4, OKUMURA discloses the semiconductor device according to claim 2, wherein the peripheral region includes a plurality of the second semiconductor region (there are at least two similar regions 4a and 42a in the device, see fig 1, para 56), and 
wherein the plurality of the second semiconductor region is disposed at a predetermined interval in the second direction each other (there is an interval in the horizontal direction between 42a and 43a, see fig 1).
Regarding claim 5, OKUMURA discloses the semiconductor device according to claim 2, wherein the trench overlaps the first semiconductor region in a plan view (trench 21a overlaps with 4a along a vertical axis, see figs 1, 3 and 4).
Regarding claim 6, OKUMURA discloses the semiconductor device according to claim 2, wherein an impurity density of the first semiconductor region is 2x10^18 cm^-3 or more and 7x10^18 cm^-3 or less (the doping density of 4a can be 5E18 per cc, see fig 1, para 54), and
wherein an impurity density of the first semiconductor region and an impurity density of the second semiconductor region are equal to each other (both 4a and 42a can be doped to 5E18 per cc, see para 54 and 59).
Regarding claim 7, OKUMURA discloses the semiconductor device according to claim 4, wherein the plurality of the second semiconductor region are disposed in a staggered manner being separated from each other in a plan view (42a and 43a are separated in plan view, see fig 1, 3 and 4).
Regarding claim 15, OKUMURA discloses a semiconductor device comprising: 
a semiconductor substrate of a first conductivity type (n-region 1, see fig 1, para 66), the semiconductor substrate being made of silicon carbide having a top surface and a bottom surface (top and bottom surfaces of 1, see fig 1) opposite to the top surface and having a cell region (region of the device including at least one transistor cell, see fig 1, 3 and 4, and figure I below) and a peripheral region (a region surrounding the cell region with at least one transistor in it, see fig 1, 3 and 4 and figure I below) surrounding a circumference of the cell region, comprising: 
a drift layer (n-type layer 2 and 3, see fig 1, 3 and 4, para 49) of the first conductivity type formed over the top surface of the semiconductor substrate; 
a first semiconductor region of a second conductivity type (p-type region 4a, see fig 1, para 54) opposite to the first conductivity type formed in the drift layer of the cell region; 
a second semiconductor region of the second conductivity type (p-type region 4b, see fig 1, para 56) formed in the drift layer of the peripheral region, 
a channel layer of the second conductivity type (p-type regions 6, see fig 1, para 50) formed over the drift layer of the cell region; 
a source region of the first conductivity type (n-type region 8, see fig 1, para 50) formed over the channel layer; 
a trench (trench 21a, see fig 1, para 52) penetrating the channel layer to reach the drift layer and contacting the source region; 
a gate dielectric film (fig 1, 9a, para 52) formed over an inner wall of the trench (9a is on a sidewall of trench 21a, see fig 1); and 
a gate electrode (fig 1, 10a, para 53) embedded in trench,
wherein the first semiconductor region and the second semiconductor region are formed at the same position having the same distance from the top surface of the semiconductor substrate (the top surfaces of 4a and 4b are level, see fig 1), 
wherein the trench, the first semiconductor region and the second semiconductor region are extended in a first direction in a plan view (the trench containing 9a and 10a, and regions 4a and 4b extend in a vertical direction in overhead view, see fig 3 and 4), and 
wherein a width of the first semiconductor region in a second direction intersecting with the first direction is different from a width of the second semiconductor region in the second direction (the width W1 of 4a can be different from the width W2 of 4b, see para 56).
Regarding claim 16, OKUMURA discloses the semiconductor device according to claim 15, wherein the width of the second semiconductor region in the second direction is smaller than the width of the first semiconductor region in the second direction (W2 can be smaller than W1, see para 56).
Regarding claim 20, OKUMURA discloses the semiconductor device according to claim 15, wherein the drift layer, the channel layer and the source region are made of silicon carbide as a main component (2, 3, 6 and 8 can be SiC, see para 49-50).

    PNG
    media_image1.png
    628
    521
    media_image1.png
    Greyscale

Figure I: OKUMURA figure 3 with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUMURA (US 20190140095) in view of MASUDA (US 20150303267).
Regarding claim 17, OKUMURA discloses the semiconductor device according to claim 15.
OKUMURA fails to explicitly disclose a device, wherein the cell region includes a plurality of the first semiconductor region, 
wherein the peripheral region includes a plurality of the second semiconductor region, 
wherein the plurality of the first semiconductor region is disposed at a first interval in the second direction each other, 
wherein the plurality of the second semiconductor region is disposed at a second interval in the second direction each other, and 
wherein the second interval is smaller than the first interval.
MASUDA discloses a device, wherein the cell region includes a plurality of the first semiconductor region (there are a plurality of regions 71/71, see fig 2), 
wherein the peripheral region includes a plurality of the second semiconductor region (there are a plurality of regions 73, see fig 2), 
wherein the plurality of the first semiconductor region is disposed at a first interval in the second direction each other (there is an interval between 71, see fig 2), 
wherein the plurality of the second semiconductor region is disposed at a second interval in the second direction each other (there is an interval between 73, see fig 2), and 
wherein the second interval is smaller than the first interval (71 are farther apart than 73, see fig 2).
OKUMURA and MASUDA are analogous art because they both are directed towards semiconductor vertical transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OKUMURA with the doping region geometry of MASUDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OKUMURA with the doping region geometry of MASUDA in order to make a device with a high breakdown voltage and a small size (see MASUDA para 16).
Regarding claim 18, OKUMURA discloses the semiconductor device according to claim 16.
OKUMURA fails to explicitly disclose a device, wherein the width of the second semiconductor region in the second direction is smaller than a half of the width of the first semiconductor region in the second direction.
MASUDA discloses a device, wherein the width of the second semiconductor region in the second direction is smaller than a half of the width of the first semiconductor region in the second direction (see fig 2).
OKUMURA and MASUDA are analogous art because they both are directed towards semiconductor vertical transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OKUMURA with the doping region geometry of MASUDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OKUMURA with the doping region geometry of MASUDA in order to make a device with a high breakdown voltage and a small size (see MASUDA para 16).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUMURA (US 20190140095) in view of OKUMURA ‘095 (US 20190140095).
Regarding claim 19, OKUMURA discloses the semiconductor device according to claim 16.
OKUMURA fails to explicitly disclose a device, further comprising: an outer peripheral edge of the semiconductor device located on an opposite side of the cell region with respect to the peripheral region, 
wherein the width of the second semiconductor region in the second direction is gradually reduced in the direction from the cell region to the outer peripheral edge of the semiconductor device.
MASUDA discloses a device, further comprising: an outer peripheral edge of the semiconductor device located on an opposite side of the cell region with respect to the peripheral region (the device has an outer edge of 102, see fig 1), 
wherein the width of the second semiconductor region in the second direction is gradually reduced in the direction from the cell region to the outer peripheral edge of the semiconductor device (the width of doped regions 4 gradually decreases from 101 which is the center part of the device towards 102 which is the edge, see fig 2, para 50).
OKUMURA and MASUDA are analogous art because they both are directed towards semiconductor vertical transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OKUMURA with the doping region geometry of MASUDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OKUMURA with the doping region geometry of MASUDA in order to relax the electric field crowding (see OKUMURA para 50).
Response to Arguments
Applicant’s arguments, see the arguments, filed 4/20/2022, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of OKUMURA (US 20190181261).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811